Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-19-00886-CR

                                     Zachariah Paul ZECHES,
                                             Appellant
                                                v.
                                      The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR0558
                             Honorable Velia J. Meza, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 14, 2020

MOTION TO WITHDRAW GRANTED; AFFIRMED

           The State charged appellant Zachariah Paul Zeches with two counts of aggravated sexual

assault. Zeches entered a plea-bargain agreement under which the State proceeded on only the

first count and recommended punishment of no more than ten years’ confinement and a $1,200

fine. At the plea-bargain hearing, the trial court heard the terms of the agreement, and Zeches pled

no contest. Zeches then filed an application for deferred adjudication, and on November 22, 2016,

the trial court deferred a finding of guilt, placed Zeches on community supervision for seven years,

and assessed a fine of $1,200.
                                                                                       04-19-00886-CR


          In April of 2017, the State moved to revoke Zeches’s community supervision, alleging he

violated multiple conditions of his community supervision, but the trial court continued Zeches on

deferred adjudication.      In November of 2019, the State again moved to revoke Zeches’s

community supervision, alleging Zeches violated the conditions of his community supervision

because he failed to possess a smartphone with the required internet monitoring service, was

suspended from his sex offender treatment program, and failed to report changes to his email

address as required by his court-ordered sex offender treatment program.

          At a hearing on the motion to revoke, Zeches pled true to violating two of the above

specified conditions of his community supervision. The trial court found Zeches violated each of

the conditions alleged by the State, revoked his community supervision, adjudicated him guilty,

sentenced him to seven years’ confinement, and assessed a fine of $1,200. Zeches timely filed this

appeal.

          Zeches’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Zeches with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Zeches did not file a pro se brief.

          After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw is

granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will be

appointed. Should Zeches wish to seek further review of this case by the Texas Court of Criminal

Appeals, he must either retain an attorney to file a petition for discretionary review or he must file

a pro se petition for discretionary review. Any petition for discretionary review must be filed


                                                  -2-
                                                                                    04-19-00886-CR


within thirty days from the later of: (1) the date of this opinion; or (2) the date the last timely

motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for

discretionary review must be filed in the Texas Court of Criminal Appeals. See id. R. 68.3. Any

petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See id. R. 68.4.

                                                  Beth Watkins, Justice

Do Not Publish




                                                 -3-